ALLOWANCE
Claims 2-7, 9-29, 31-32, 34-35, and 37-38 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/507,664 filed on 07/10/2019, which claims benefit as a CON of Application Number 15/348,204 filed on 11/10/2016, which claims benefit as a CON of Application Number 15/005,945 filed on 01/25/2016, which claims benefits as a CON of Application Number 13/489,415 filed on 06/05/2012, which claims benefit as a PRO of Application Number 61/493,470 filed on 06/05/2011.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022, 02/08/2022, 03/03/2022, 03/10/2022, 03/17/2022, 04/19/2022, 06/06/2022, 06/14/2022 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Tseng and Schuller do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 2 and its dependent claims 3-7, 9-11, and 31-32, independent claim 12 and its dependent claims 14-21, and 34-35, and independent claim 13 and its dependent claims 22-29, and 37-38, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Tseng et al. (US 2009/0249247 A1) and Schuller et al. (US 2011/0167383 A1), do not expressly teach or render obvious the invention as recited in independent claims 2, 12, and 13.
The prior art of record teaches an electronic device, comprising 
one or more processors [Tseng: Fig. 6, (601), Para. 95, CPU]; 
one or more sensors [Tseng: Fig. 6, (602, 604), Para. 95, display and keyboard]; and 
a memory [Tseng: Fig. 6, (610), Para. 94, memory] storing one or more programs [Tseng: Fig. 6, (614, 615, 616), Para. 95, program files] configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application [Schuller: Figs. 5, 7, Para. 40, 55, displaying an application (i.e. photos, video game, web conference) with selectable objects (i.e. individual photos, shooter game locations, etc.)];
receiving a notification from at least one application [Tseng: Fig. 4, (404), Para. 72, receive notification of event; Schuller: Fig. 4, (430), Para. 55, received notification from an application]; 
detecting that the electronic device is in an unlocked state [Tseng: Figs. 2, 4, (406), Paras. 39, 72, device is unlocked and is displaying information; Schuller: Fig. 4, (440), Para. 55, determine delivery mode (i.e. unlocked state and display mode)]; 
in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Tseng: Figs. 1, 2, 4, (406-408), Paras. 31-38, 72-73, 77-78, displaying the notification in the status bar (i.e. banner)]; 
detecting a selection of the banner [Tseng: Fig. 4B, Paras. 38, 77-78, select notification icon from status bar when notification is scrolling]; and 
in response to detecting the selection of the banner: in accordance with a determination that the at least one application is a first application, presenting content corresponding to the notification in the first application [Tseng: Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application; Schuller: Figs. 4, 5, (450), Para. 55, display banner overlaying the user interface]; wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface [Schuller: Fig. 5, Paras. 55-56, the notification banner overlaid the user interface and at least one of a selectable object (i.e. photo, shooter game location, etc.)];
and in accordance with a determination that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application [Tseng: Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application]. 

However, the prior art of record does not teach while the banner is overlaid on the respective user interface including covering at least the portion of the selectable user interface object in the respective user interface, detecting a selection input; and in response to detecting the selection input: in accordance with a determination that the selection input corresponds to selection of the selectable user interface object, performing the operation in the respective application; in accordance with a determination that the selection input corresponds to selection of the banner and that the at least one application is a first application, presenting content corresponding to the notification in the first application; and in accordance with a determination that the selection input corresponds to selection of the banner and that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of while the banner is overlaid on the respective user interface including covering at least the portion of the selectable user interface object in the respective user interface, detecting a selection input; and in response to detecting the selection input: in accordance with a determination that the selection input corresponds to selection of the selectable user interface object, performing the operation in the respective application; in accordance with a determination that the selection input corresponds to selection of the banner and that the at least one application is a first application, presenting content corresponding to the notification in the first application; and in accordance with a determination that the selection input corresponds to selection of the banner and that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179